             EXHIBIT 3




Case 3:17-cv-00072-NKM-JCH Document 576-3 Filed 10/18/19 Page 1 of 3 Pageid#: 7103
( Back               Christopher Cantwell
                             453 subscribers




 Chris opher Cantwell
 I just sat down to see Joker, and I have a
 gun.                             0 411 9:16 PM




 Case 3:17-cv-00072-NKM-JCH Document 576-3 Filed 10/18/19 Page 2 of 3 Pageid#: 7104
C r" sto her Ca twell
Somebody who knew diamn we'll that I am
not a threat to anyone, called the theater
and/or cops about my last post, and by so
doing, interrupted the movie for everyone
else, just to inconvenience me. Fortunately,
what they actually ended up doing, was
informing the theater owners and the
police, that my enemies are lowlives and
liars who phone in bogus threats to law
1




enforcement. Thanks for adding to my
growing invincibility. I wish you scumbags
had done this dumb shit before
Charlottesville, it wouldl have saved me a lot
of trouble.                      0 246 10:59 PM




Case 3:17-cv-00072-NKM-JCH Document 576-3 Filed 10/18/19 Page 3 of 3 Pageid#: 7105
